Citation Nr: 0504316	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
June 1970, and from October 1974 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 Decision Review Officer decision 
from the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.  That 
decision, in pertinent part, granted TDIU, with an effective 
date of June 16, 1999.  An NOD was received at the M&ROC in 
June 2002.  A statement of the case (SOC) was issued in 
September 2002.  A substantive appeal was filed in November 
2002.

In a February 2004 decision, the Board denied entitlement to 
an effective date earlier than June 16, 1999, for the grant 
of TDIU.  In that decision, the Board also remanded to the RO 
the following issues: whether the veteran's statement 
received on June 22, 1999, can be considered as a notice of 
disagreement with a June 22, 1998, rating decision; 
entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD); and 
entitlement to an effective date earlier than June 16, 1999, 
for an increased evaluation for PTSD.

The veteran subsequently appealed the issue of an earlier 
effective date for the grant of TDIU to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
partially remand the veteran's claim for readjudication, and 
vacate, in pertinent part, the Board's decision.  In a 
September 2004 Order, the Court granted the joint motion, 
vacated the Board's February 2004 decision as to the 
veteran's claim for an effective date earlier than June 16, 
1999, for the grant of TDIU, and remanded this case to the 
Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action by the veteran is required.

REMAND

As noted above, the veteran was granted entitlement to TDIU 
in March 2002.  The effective date of this award was 
established as June 16, 1999, the date the veteran submitted 
his claim for TDIU.

With regard to increases, the assignment of effective dates 
of awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based upon a claim for increase of 
disability compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based upon a claim for increase "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

However, an exception to that general rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that circumstance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-98, at 3 
(Sept. 23, 1998).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a 
higher disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The September 2004 Joint Motion for Partial Remand indicates 
that the Board, in its February 2004 decision, failed to 
address the veteran's statements during his August 1999 VA 
examination that he had not been able to work since August 
1996.  Therefore, consistent with the Court's Order, a remand 
is necessary for the RO to address that evidence in the first 
instance.

Second, the Joint Motion asserted that the Board's 
adjudication of the  TDIU issue in February 2004 was 
premature, since the veteran's other three issues remain 
pending on remand.  The Joint Motion indicated that the issue 
of an effective date earlier than June 16, 1999, for grant of 
TDIU is inextricably intertwined with the issues of 
entitlement to an effective date earlier than June 16, 1999, 
for an increased evaluation for PTSD and the issue of whether 
the veteran's June 1999 statement can be considered an NOD as 
to the June 1998 decision.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

Thus, the Joint Motion, as approved by the Court, requires 
that this case be REMANDED to the RO for the following 
action:

1.  After completing the evidentiary development 
required by the Remand portion of the Board's 
February 2004 decision, the RO should 
readjudicate the veteran's claim for an earlier 
effective date for the grant of TDIU in 
conjunction with the readjudication of the 
veteran's other three issues.  The RO is 
specifically requested to address the statement 
in the veteran's August 1999 VA examination 
report that he has not been able to work since 
August 1996.

2.  If the benefits sought on appeal remain 
denied, the veteran and his representative should 
be provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the September 
2002 SOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



